Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00350-CV

                           IN THE INTEREST OF L.A.G., a Child

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-00823
                    Honorable Barbara Hanson Nellermoe, Judge Presiding

      BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
The motion to withdraw as counsel is DENIED. It is ORDERED that no costs be assessed against
Appellant in relation to this appeal because she qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED September 19, 2018.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice